Order unanimously reversed, on the law, with costs, and plaintiffs motion granted, in accordance with the following memorandum: The issue as framed by the parties is whether defendants’ demand *949for discovery was proper. The court erred in granting defendants’ motion and ordering plaintiff to execute medical authorizations allowing defendants to obtain all prior and subsequent medical and hospital records in the absence of facts identifying such records or showing that they are material and necessary (cf., Palmieri v Kilcourse, 91 AD2d 657). Plaintiff, a 28-year-old man, alleges in a medical malpractice complaint that defendants failed to discover the tip of a knife blade embedded in the corticle of his brain, resulting in neurological and psychological injury. Defendants may well be able to show that they are entitled to more than the records of the hospital treatment for this injury, to which plaintiff has consented, but they have not done so in this record. The court also erred in failing to grant plaintiff’s cross motion for a protective order, without prejudice to defendants’ right to make a more specific demand (see, e.g., Passaro v Passaro, 120 AD2d 658). (Appeal from order of Supreme Court, Niagara County, Mintz, J.—medical authorization.) Present—Dillon, P. J., Callahan, Green, Pine and Lawton, JJ.